 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH CANDLER,                                   No. 2:19-CV-0394-MCE-DMC-P
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    E. PALKO,
15                      Defendant.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (ECF No. 1).

19                 The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). On September 5, 2019, the court issued a screening order addressing plaintiff’s

22   claims. See ECF No. 9. The court summarized plaintiff’s allegations and claims as follows:

23                                  On July 26th, 2016, Plaintiff informed a correctional officer
                   that he felt suicidal. The officer placed Plaintiff in a small holding cell
24                 under restraints and called the psychologist, Defendant E. Palko. Plaintiff
                   waited for four hours before Defendant arrived. When Defendant arrived,
25                 three prison officials said Plaintiff was not suicidal. However, Plaintiff
                   told Defendant that he wanted to hang himself with a bedsheet.
26                 Nevertheless, Defendant cleared Plaintiff and sent him back to his cell.
                   After Plaintiff returned to his cell, he made a noose from his bedsheets and
27                 began to hang himself. An officer witnessed Plaintiff's actions and
                   intervened. The officer placed Plaintiff in handcuffs and returned him to
28                 the small holding cell, where he remained for another four hours until
                                                         1
 1                  taken to a crisis center.
                                    Plaintiff alleges the following claims: (1) Defendant
 2                  violated Plaintiff's Eighth Amendment rights by demonstrating deliberate
                    indifference to his suicidal intentions; and (2) Defendant intentionally
 3                  inflicted emotional distress by forcing him to wait in a small holding under
                    restraint for several hours. Plaintiff does not specify which four-hour time
 4                  period he attributes to the Defendant's actions.

 5                  ECF No. 9, pg. 2.

 6                  The court found plaintiff states a cognizable claim for violation of plaintiff’s

 7   Eighth Amendment rights. See id. at 4. Specifically, the court noted:

 8                                  Here, Plaintiff alleges a cognizable claim against Defendant
                    for violating his Eighth Amendment rights. Presuming the facts to be true
 9                  as the court must, the facts sufficiently demonstrate Defendant was
                    deliberately indifferent to Plaintiff's risk of serious injury. Plaintiff
10                  informed Defendant of his suicidal thoughts and his plan to hang himself
                    with bedsheets; therefore, Defendant knew there was a substantial risk that
11                  Plaintiff would commit suicide if sent back to his cell where he had access
                    to bedsheets. Furthermore, Plaintiff faced a risk of sufficiently serious
12                  injury−death. Because the facts allege that Defendant was deliberately
                    indifferent to Plaintiff's risk of death, Plaintiff's claim is appropriate for
13                  service.

14                  ECF No. 9, pg. 4.

15                  The court, however, determined plaintiff failed to state a cognizable claim against

16   defendant under the Federal Tort Claims Act for intentional infliction of emotional distress. See

17   id. at 4-5. The court concluded:

18                                  Plaintiff fails to state a cognizable claim that Defendant
                    intended to cause severe mental and emotional distress by making Plaintiff
19                  wait in the small holding cell under restraints for several hours. It is
                    unclear whether Plaintiff intends to bring this claim under the Federal
20                  Torts Claim Act (FTCA) or § 1983. It is also unclear which four-hour time
                    period Plaintiff attributes to the Defendant. Regardless of these
21                  ambiguities, Plaintiff's claim is insufficient for two reasons.
                                    First, under the Prisoner Litigation Reform Act, a prisoner
22                  cannot bring a claim under the FTCA for a mental or emotional injury
                    suffered while in custody without demonstrating physical injury. 28
23                  U.S.C. § 1346(b)(2). This also applies to claims premised on a mental or
                    emotional injury that are brought under § 1983. 42 U.S.C. § 1997e(e).
24                  However, the physical injury requirement does not apply to claims made
                    under the First or Fourteenth Amendment. See Oliver v. Keller, 289 F.3d
25                  623, 627 (9th Cir. 2002) (Fourteenth Amendment claims); Canell v.
                    Lightner, 143 F.3d 1210, 1213 (9th Cir. 1998) (First Amendment claims).
26                  Because Plaintiff bases his claim upon inadequate medical care, this court
                    finds that Plaintiff does not allege any claims under the First or Fourteenth
27                  Amendment. Plaintiff's claim fails the physical-injury requirement
                    because his complaint does not allege that he suffered any physical
28                  injuries from Defendant's actions.
                                                        2
 1                                    Second, Plaintiff's claim fails to establish a causal
                    connection between Defendant's actions and the alleged harm (waiting in a
 2                  holding cell during two separate four-hour periods of time). To state a
                    claim under 42 U.S.C. § 1983, the plaintiff must allege an actual
 3                  connection or link between the actions of the named defendants and the
                    alleged deprivations. See Monell v. Dep't of Social Servs., 436 U.S. 658
 4                  (1978); Rizzo v. Goode, 423 U.S. 362 (1976). "A person 'subjects' another
                    to the deprivation of a constitutional right, within the meaning of § 1983,
 5                  if he does an affirmative act, participates in another's affirmative acts, or
                    omits to perform an act which he is legally required to do that causes the
 6                  deprivation of which complaint is made." Johnson v. Duffy, 588 F.2d 740,
                    743 (9th Cir. 1978). Vague and conclusory allegations concerning the
 7                  involvement of official personnel in civil rights violations are not
                    sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.
 8                  1982). Rather, the plaintiff must set forth specific facts as to each
                    defendant's causal role in the alleged constitutional deprivation. See Leer
 9                  v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).
                                      Here, Plaintiff alleges that the long waits in the holding
10                  cells caused severe emotional distress, which Defendant deliberately
                    inflicted. It is not clear whether Plaintiff refers to the first four-hour
11                  period, the second, or both. Regardless, Plaintiff fails to plausibly establish
                    a cognizable claim. Even when taken in a light most favorable to him, the
12                  alleged facts do not demonstrate a causal link between Defendant and the
                    circumstances that led to his emotional distress.
13                                    Regarding the initial four-hour period, no facts indicate that
                    Defendant had any control over Plaintiff's holding conditions, including
14                  the size of the cell or the use of restraints. Furthermore, no facts support
                    the inference that Defendant's delay was wanton or malicious. To the
15                  extent that Plaintiff's injuries stem from the second four-hour waiting
                    period, his pleading defect is even more evident. After Plaintiff tried to
16                  commit suicide, a correctional officer placed him in the holding cell where
                    he waited several hours for a third party to arrive. He alleges no further
17                  interaction with Defendant or ways that she influenced or controlled the
                    second holding period.
18
                    ECF No. 9, pgs. 4-6.
19

20                  Plaintiff was provided leave to file a first amended complaint within 30 days of the

21   date of the court’s screening order. See id. at 6-7. Plaintiff was instructed that the action would

22   proceed on the original complaint if he failed to file a first amended complaint within the time

23   provided. See id. at 7. To date, plaintiff has not filed a first amended complaint and by separate

24   order issued herewith the court has instructed plaintiff to submit documents necessary for service

25   of this action on defendant.

26   ///

27   ///

28   ///
                                                        3
 1                  Based on the foregoing, the undersigned recommends that the District Judge adopt

 2   the conclusions reached in the September 5, 2019, screening order and dismiss plaintiff’s Federal

 3   Tort Claims Act claim with prejudice.

 4                  These findings and recommendations are submitted to the United States District

 5   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 6   after being served with these findings and recommendations, any party may file written objections

 7   with the court. Responses to objections shall be filed within 14 days after service of objections.

 8   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 9   Ylst, 951 F.2d 1153 (9th Cir. 1991).

10

11

12   Dated: November 5, 2019
                                                           ____________________________________
13                                                         DENNIS M. COTA
14                                                         UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
